In an action to recover damages arising out of the service of an information subpoena with restraining notice, Heffner Agency, Inc. appeals (1) from an order of the Supreme Court, Kings County (Hurowitz, J.), dated March 2, 1993, which denied its motion to dismiss the complaint for failure to state a cause of action, *548and (2) as limited by its brief, from so much of an order of the same court, dated June 21, 1994, as denied its motion to dismiss the amended complaint for failure to state a cause of action.
Ordered that the appeal from the order dated March 2, 1993, is dismissed, as that order was superseded by the order dated June 21, 1994; and it is further,
Ordered that the order dated June 21, 1994, is affirmed insofar as appealed from, for reasons stated by Justice Hurowitz in his March 2, 1993, order; and it is further,
Ordered that the respondent is awarded one bill of costs.
Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.